Appeal from an award to claimant, who was employed as a collector and solicitor. The State Industrial Board found that while soliciting insurance and delivering insurance policies to a customer he entered a restaurant to eat and while looking for a wash room in the restaurant he fell down a flight of stairs sustaining the injuries in question. Award reversed and claim dismissed, with costs against the State Industrial Board. (See Matter of Johnson v. Smith, 263 N. Y. 10.) Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.